Citation Nr: 1443110	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-41 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by fatigue and loss of stamina due to a cardiac pacemaker, to include chronic fatigue syndrome.

3.  Entitlement to service connection for a disability manifested by loss of pulmonary function due to a cardiac pacemaker.

4.  Entitlement to service connection for disability manifested by dizziness, to include entitlement to a separate compensable rating for loss of equilibrium associated with CAD.

5.  Entitlement to service connection for vascular disease of the feet and upper and lower extremities, to include as secondary to service-connected CAD.

6.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected CAD.
7.  Entitlement to an initial rating in excess of 10 percent for service-connected atrial fibrillation treated with a cardiac pacemaker associated with coronary artery disease (CAD) and loss of equilibrium, to include entitlement to restoration of a 10 percent rating effective March 5, 2014.

8.  Entitlement to a higher level of Special Monthly Compensation (SMC) in excess of that currently provided under subsection 38 U.S.C.A. § 1114(k), effective from April 30, 2001, and under 38 U.S.C.A. § 1114(k) and 38 U.S.C.A. § 1114(s), effective from August 8, 2009.


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010, January 2012, and July 2012 by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

A May 2013 rating decision noted administration action had been taken for correction of SMC coding, but that there was no change in benefits and no notification was required.  An April 2014 rating decision reduced the Veteran's 10 percent rating for atrial fibrillation treated with cardiac pacemaker to 0 percent, effective March 5, 2014.  The Board notes that the May 2013 action apparently corrected a designation for the 38 U.S.C. § 1114(s) SMC award.  Neither of those actions are shown to resulted in any reduction in the Veteran's monthly compensation payments and the Board finds that the provisions of 38 C.F.R. § 3.105(e) (2013) are not applicable.  

The Board also notes that a July 2012 rating decision established service connection for loss of equilibrium, found to not be separately compensable, and included the disability as part of the Veteran's service-connected CAD disability.  The Veteran's appeal as to the issue of entitlement to service connection for dizziness, to include as associated with a cochlear implant, is construed as including a claim for a separate compensable rating for loss of equilibrium associated with CAD.  The appellate issues concerning service connection for fatigue and loss of stamina are also construed as redundant claims and are combined for administrative convenience.

The issues of entitlement to service connection for a painful chest scar and whether prior unidentified rating decisions regarding cardiovascular and hearing loss disorders were clearly and unmistakably erroneous were raised by the Veteran at his July 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a higher level of SMC; entitlement to an initial rating in excess of 10 percent for service-connected atrial fibrillation treated with a cardiac pacemaker, including entitlement to restoration of a 10 percent rating effective March 5, 2014; and entitlement to service connection for disabilities manifested by fatigue and loss of stamina, loss of pulmonary function, and dizziness, including entitlement to a separate compensable rating for loss of equilibrium associated with CAD, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2014 hearing, the Veteran requested withdrawal of the appeal for entitlement to service connection for a psychiatric disability, to include PTSD.

2.  At the July 2014 hearing, the Veteran requested withdrawal of the appeal for entitlement to service connection for vascular disease of the feet and upper and lower extremities, to include as secondary to service-connected CAD.

3.  At the July 2014 hearing, the Veteran requested withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected CAD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for vascular disease of the feet and upper and lower extremities, to include as secondary to service-connected CAD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to service-connected CAD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the representative.  38 C.F.R. § 20.204 (2013).  

At the July 2014 hearing, the Veteran requested withdrawal of the appeal for entitlement to entitlement to service connection for a psychiatric disability, to include PTSD; for vascular disease of the feet and upper and lower extremities, to include as secondary to service-connected CAD; and for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected CAD.  The appellant has withdrawn the appeal as to those issues.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the appeals are dismissed.


ORDER

The appeal for entitlement to service connection for a psychiatric disability, to include PTSD, is dismissed.

The appeal for entitlement to service connection for vascular disease of the feet and upper and lower extremities, to include as secondary to service-connected CAD, is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected CAD, is dismissed.


REMAND

The issues remaining for appellate review include entitlement to a higher level of SMC; entitlement to an initial disability rating in excess of 10 percent for service-connected atrial fibrillation treated with a cardiac pacemaker, including entitlement to restoration of a 10 percent rating effective March 5, 2014; and entitlement to service connection for disabilities manifested by fatigue and loss of stamina, loss of pulmonary function, and dizziness, including entitlement to a separate compensable rating for loss of equilibrium associated with CAD.  

In an April 2014 statement and in testimony in July 2014 the Veteran asserted, in essence, that a higher SMC rate was warranted due to more severe disability residuals that affected his daily life activities as a result of heart surgery and cochlear implants.  He asserted that his hearing impairment, loss of vestibular bones, fatigue, depression, loss of equilibrium, loss of rib bone, loss of muscle tissue, loss of mobility, and surgical scarring had not been adequately considered.  At his July 2014 he also reported that his cardiovascular disability had increased in severity since his last VA examination and that he had recently been prescribed an inhaler to use as necessary.  

The Board notes that the Veteran's appeal for a higher level of SMC are construed as involving claims for loss of use of the extremities as a result of the residuals of his cardiovascular disabilities and for the need for regular aid and attendance as a result of his hearing loss and cardiovascular disabilities.  The available medical evidence is unclear as to the etiology and degree of impairment associated with the Veteran's report of residual symptom manifestation associated with his service-connected disabilities.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

2.  Schedule the Veteran for a VA cardiovascular disorders examination to determine the severity of service-connected atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium.  The examiner should identify all manifest residuals associated with the disability and address the Veteran's claims concerning fatigue and loss of stamina, loss of pulmonary function, dizziness and loss of equilibrium, loss of rib bone, loss of muscle tissue, loss of mobility, and surgical scarring.  All necessary tests and studies should be conducted.  

3.  Schedule the Veteran for a VA aid and attendance examination for opinions as to his ability to dress or undress himself or to keep himself ordinarily clean and presentable; as to any frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; as to any inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; as to any inability to attend to the wants of nature; and as to any incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The examiner should also address whether it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities have resulted in additional chronic disabilities manifested by fatigue and loss of stamina, loss of pulmonary function, or dizziness and loss of equilibrium.  All necessary tests and studies should be conducted.  

4.  Then, readjudicate the claims remaining on appeal to include consideration of entitlement to restoration of a 10 percent rating, effective March 5, 2014, for atrial fibrillation treated with a cardiac pacemaker and for entitlement to a separate compensable rating for loss of equilibrium associated with CAD.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


